Citation Nr: 1642588	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  11-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to September 1975, and from February 1978 to December 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In July 2015 the case was remanded for additional development.  

In July 2015 the Board also referred to the Agency of Original Jurisdiction (AOJ) the issue of service connection for a jaw disorder (raised in May 2015 hearing testimony).  A review of the record did not find any action on that referral.  Furthermore, a May 2016 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU).  In June 2016, VA received a VA Form 21-8940 from the Veteran.  Effective March 24, 2015, a notice of disagreement (NOD) must be submitted on a standard VA form. Thus, the June 2016 VA Form 21-8940 is not a valid NOD.  See 38 C.F.R. § 20.201 (2015).  Nonetheless it may be considered new evidence received within one year following the rating decision.  38 C.F.R. § 3.156(b) (2015).  Accordingly, the issues of service connection for a jaw disorder and entitlement to a TDIU rating are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The matter of service connection for a skin disorder of the face is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board remanded this matter in July 2015 to obtain outstanding medical records and, if warranted, an advisory medical opinion regarding the nature and etiology of any facial skin disorder(s).  A September 2015 VA skin diseases examination report notes conflicting findings regarding the existence of a current skin disorder of the face and does not include a nexus opinion.  Specifically, the report notes that the Veteran does not have a skin condition on the exposed areas of the body (face, neck, and hands); however, it later notes that he has "discrete scattered erythematous follicular based papules consistent with pseudofolliculitis barbae" [which finding suggests a skin condition on an exposed area].  Clarification is needed.  The examiner discussed the etiology of hyperpigmentation on the calves and left foot, but not the etiology of any facial skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the entire record to the September 2015 VA examiner for review and an addendum opinion regarding whether or not the Veteran has a skin disorder of the face, and if so, whether such is related to his service.  The entire record, to include this remand, must be reviewed by the examiner.  Based on a review of the record, the examiner should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each facial skin disorder found.  If a facial skin disorder is not diagnosed, please reconcile that with the September 2015 examination finding of "discrete scattered erythematous follicular-based papules consistent with folliculitis barbae".

(b) Please identify the likely etiology for each facial skin disorder entity diagnosed.  Specifically, is it at least as likely as not (i.e. a 50% probability or greater) that such is related to the Veteran's service (to include complaints noted therein or the documented June 1980 snake bite therein)?  If not, identify the etiology considered more likely and explain why that is so.  

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  If the September 2015 VA examiner is unavailable (or unable) to provide the addendum opinion, the AOJ should arrange for another appropriate medical provider to review the record and provide the opinion sought (and if in such circumstances a further examination of the Veteran is deemed necessary, such should be arranged). 

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

